DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: for example,
in paragraph [0007], line 2, “rotably” should be –rotatably--;
in para [0026], line 8, “key 700” is shown as “701” in Fig. 1C and “700” in Fig. 1A and other Figs. should be commensurate;
in para [0027], line 2, radial slit reference numeral “104” is not shown in Fig. 1C as described, nor are numerals “1051k” and “1052m”;
in para [0028], line 2, it appears that Figs. “6A-6D” should perhaps be –2A-2D—since reference numerals “200” series is not shown in Figs. 6A-D;
in para [0029], penultimate line, angle “q” and axis “XL701” are not shown in the drawing Figures 1A or 3C as discussed;
in para [0030], primary engagement site “703” is not shown in Fig, 2A as discussed;
in para [0031], secondary engagement site “704” is not shown in Fig. 2B;
in para [0032], secondary engagement site “704” is not shown in Fig. 2C;
in para [0033], line 1, it appears that Fig. “4D” should be –2D--;
in para [0036], line 17, angle “a” (alpha) is not found in Fig. 6D, only “B” (Beta), and in line 25, “facet edge 2321” is not found in Figs. 4 or 6;
in para [0037], line 12, “coaxial engagement site 709” and “tertiary 704’ engagement site “ is not found in the drawing figures.
The remainder of the specification (and drawings -see the examples of drawing issues as set forth below in paragraph 3 of this office action) should be extensively reviewed for further discrepancies.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "700" and "701" have both been used to designate the key blade.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: as discussed above with respect to the specification, radial slit reference numeral “104” is not shown in Fig. 1C as described, nor are numerals “1051k” and “1052m”; reference numerals “200” series is not shown in Figs. 6A-6D; angle “q” is not sown in Figs. 1C, 3A as discussed in para [0029], “703” and “704” are not shown in Figs. 2A,2B,2C; angle “a” in Fig.6D; “2231” in Figs. 4 or 6D as discussed in para [0036]; and “coaxial engagement site 709” and “tertiary 704’ engagement sites” in the drawing figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 9, 10, 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 6, 9, 10, 12-17 present numerous terms lacking antecedent basis. 
For example, 
in claim 5, line 3-4, “the shelf” (a shelf is first recited in claim 3, not claim 2 from which claim 5 depends) and similarly in line 12, “the secondary” (engagement site); 
in claim 6, line 3-4, “the shelf” and in line 14, “the secondary engagement site”; 
in claim 9, line 14, “the engagement site”, line 18, “the secondary engagement site”;  
in claim 10, line 1, “the barrel bore” (a plurality is recited in claim 1), and in line 3, “the blade of the key”; 
in claim 12-17, many recitations of the plurality of engagement sites omit the word “engagement” such as in claim 12, line 5, “the primary site”; 
also in claim 12, line 3, “the generally elongate key blade” and line 7, “the non-coaxial secondary site” lack antecedent basis;
similarly in claim 13, line 3, “the generally elongate key blade”, line 7, “the coaxial engagement site” and line 10, “the non-coaxial secondary site” lack antecedent basis;
similarly in claim 14, line 3, “the generally elongate key blade”, line 7, “the non-coaxial secondary site”, and line 9, “the non-coaxial tertiary site” lack antecedent basis;
similarly in claim 15, line 3, “the generally elongate key blade”, and line 7, “the non-coaxial secondary site” lack antecedent basis;
in claim 16, line 3, “the generally elongate key blade”;
in claim 17, line 3, “the generally elongate key blade”, and line 7, “the coaxial engagement site”, line 9, “the coaxial member” and line 13, “the coaxial engagement site” lack antecedent basis.
Applicant is requested to review the claims in detail especially pertaining to the use of the word engagement in every instance of the “plurality of sites”.

It is noted that the issues presented above with respect to the specification and drawings also make the claims difficult to decipher and understand. As such, the claims are examined “As Best Understood”.

Double Patenting
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-17 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of copending Application No. 17/298150 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP625624 A1 (hereinafter EP624).
Re Claim 1. 
EP624 discloses a cylinder lock (Figs. 7-9 especially), comprising: a. a barrel (2) having an axial keyway (27) and a plurality of barrel bores (Figs. 7-9) extending radially from, and in communication with, the keyway, the barrel (2) being selectably rotatbly movable within a cylindrical housing (1); b. the cylindrical housing (1) having a column (Fig.7, downwardly extending portion of cylindrical housing 1) with a plurality of column bores (Fig.7) extending radially from said barrel (2) comprising a barrel pin assembly (4a,b) slidably movable within the barrel bore (Fig.7), wherein the barrel pin assembly comprising at least two, non-concentric engaging proximal ends (14,23), configured, when engaged by a key (8) having at least two engagement sites (see Figs. 15-19), to slidably and independently translate along the barrel bore's longitudinal axis to a shear line (Fig.7, between faces 9,10) against a single nested column pin assembly (5a,b) located in a corresponding column bore; c. a stopper (6, Fig.1) disposed at the distal end of each column bore; and d. a biaser (7a) disposed within each column bore, sized and configured to bias the nested column pin assembly towards the barrel (Figs. 7-9).  
Claim(s) 1 is/are alternatively rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liaw 5,894,750 (hereinafter Liaw).
Re Claim 1. 
Liaw discloses a cylinder lock (Figs. 1, 21-23, especially), comprising: a. a barrel (7;2) having an axial keyway (Fig. 1 - 22) and a plurality of barrel bores (Figs. 1) extending radially from, and in communication with, the keyway, the barrel (7) being selectably rotatbly movable within a cylindrical housing (6); b. the cylindrical housing (6) having a column (Fig.21-23) with a plurality of column bores (Fig.1) extending radially from said barrel (7) comprising a barrel pin assembly (742,752,810,811) slidably movable within the barrel bore, wherein the barrel pin assembly comprising at least two, non-concentric engaging proximal ends (lower ends of 732,810), configured, when engaged by a key (9) having at least two engagement sites (910,911), to slidably and independently translate along the barrel bore's longitudinal axis to a shear line (Figs. 21-23) against a single nested column pin assembly (721,741,751) located in a corresponding column bore; c. a stopper (Figs. 21-23 unlabeled plug at top of column bore) disposed at the distal end of each column bore; and d. a biaser (unlabeled spring in 61) disposed within each column bore, sized and configured to bias the nested column pin assembly towards the barrel (7).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP624 in view of Almoznino 2005/0204788 (hereinafter Almoznino).
Re Claim 2. 
EP624 discloses the cylinder lock of claim 1, wherein the nested column pin assembly (Fig.7) comprises: a. an axially interrupted cylindrical housing (at 5a) defining a longitudinal axis (11) and having a closed distal end (24) and an open proximal end, the closed distal end defining a concentric aperture, wherein the axially interrupted cylindrical housing is sized and configured to accommodate an axially movable piston (5b); b. the piston having a head portion with a flat proximal end and a stem extending distally from the head portion, the stem sized and configured to extend distally beyond the aperture defined in the axially interrupted cylindrical housing of the nested column pin assembly; and c. a spring (7b) sized to sheath the stem disposed distally to the head portion of the piston between the head portion and the axially interrupted cylindrical housing, configured to bias the piston away from the axially interrupted cylindrical housing.  
EP624 fails to teach the italicized portions above. However, Almoznino discloses (Fig.1A, telescopic pin assemblies 22) an axially interrupted cylindrical housing (24) defining a longitudinal axis (11) and having a closed distal end (34), the closed distal end defining a concentric aperture (through which 50 extends), wherein the axially interrupted cylindrical housing is sized and configured to accommodate an axially movable piston (30); b. the piston having a head portion (54) with a flat proximal end and a stem (50) extending distally from the head portion, the stem sized and configured to extend distally beyond the aperture defined in the axially interrupted cylindrical housing of the nested column pin assembly; and c. a spring (32) sized to sheath the stem (50) disposed distally to the head portion of the piston between the head portion and the axially interrupted cylindrical housing, configured to bias the piston away from the axially interrupted cylindrical housing.  
It would have been obvious to one of ordinary skill in the art to modify the nested column pin assembly of EP624 to include the stem and housing of Almoznino in order to guide the piston stem.

Claim(s) 2-5, 10, 12-14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Almoznino.
Re Claim 2. 
Liaw discloses the cylinder lock of claim 1, wherein the nested column pin assembly (Fig.21-23; (721,741) comprises: a. an axially interrupted cylindrical housing (721) defining a longitudinal axis and having a closed distal end and an open proximal end (Figs.21-23), the closed distal end defining a concentric aperture, wherein the axially interrupted cylindrical housing is sized and configured to accommodate an axially movable piston (741); b. the piston having a head portion with a flat proximal end (bottom portion of 741) and a stem (upper portion of 741 surrounded by spring in Figs. 21-23) extending distally from the head portion, the stem (upper portion of 741) sized and configured to extend distally beyond the aperture defined in the axially interrupted cylindrical housing of the nested column pin assembly; and c. a spring (at 61, Figs. 21-23) sized to sheath the stem disposed distally to the head portion of the piston between the head portion and the axially interrupted cylindrical housing, configured to bias the piston away from the axially interrupted cylindrical housing.  
Liaw fails to teach the italicized portion above. However, Almoznino discloses (Fig.1A, telescopic pin assemblies 22) an axially interrupted cylindrical housing (24) defining a longitudinal axis (11) and having a closed distal end (34), the closed distal end defining a concentric aperture (through which 50 extends), wherein the axially interrupted cylindrical housing is sized and configured to accommodate an axially movable piston (30); c. a spring (32) sized to sheath the stem (50) disposed distally to the head portion of the piston between the head portion and the axially interrupted cylindrical housing, configured to bias the piston away from the axially interrupted cylindrical housing.  
It would have been obvious to one of ordinary skill in the art to modify the nested column pin assembly of Liaw to include the stem and housing of Almoznino in order to guide the piston stem.
Re Claim 3. 
Liaw as modified by Almoznino discloses the cylinder lock of claim 2, wherein the barrel pin assembly (742,752,810,811) comprises: a. an axially interrupted cylindrical housing (Figs. 21-23; 724,810) defining a longitudinal axis and having a proximal end and an open distal end, the axially interrupted cylindrical housing further defining a shelf (Figs. 21-23, shelf formed between bottom of 724 and top of 810) disposed distally to an opening in the axially interrupted cylindrical housing, wherein the proximal end of the axially interrupted cylindrical housing is sized and configured to be engaged in a primary engagement site (910) on the key (9); and   b. a shuttle member (752,811), slidably coupled to the axially interrupted cylindrical housing, the shuttle member comprises: i. a concentric member (752) having a distal end and a proximal end; and ii. a non-concentric member (811) extending radially and proximally from the concentric member's proximal end, the non-concentric member (811) having a distal end and a proximal end shaped, sized and configured to be engaged in a secondary engagement site (911) on the key, wherein the non-concentric member (811) extends radially from the concentric member (752) at a predetermined angle relative to a longitudinal axis defined by a blade of the key (5).  
Re Claim 4. 
Liaw as modified by Almoznino discloses the cylinder lock of claim 2, wherein the barrel pin assembly comprises: a. an axially interrupted cylindrical housing (724,810) defining a longitudinal axis and having a proximal end and an open distal end, the axially interrupted cylindrical housing further defining a shelf (Figs. 21-23, shelf formed between bottom of 724 and top of 810) disposed distally to an opening in the axially interrupted cylindrical housing, wherein the proximal end of the axially interrupted cylindrical housing is shaped, sized and configured to be engaged in the primary engagement site (910) on the key; and b. a shuttle member (742,752,811), slidably coupled to the axially interrupted cylindrical housing, the shuttle member comprises: i. a concentric member (742,752) having a distal end and a proximal end, the proximal end of the concentric member sized and configured to be engaged in a coaxial engagement site (912) on the key that is concentric with the primary engagement site (910); and ii. a non-concentric member (811) extending radially and proximally from the concentric member, the non-concentric member having a distal end and a proximal end shaped, sized and configured to be engaged in the secondary engagement site (911) on the key, wherein the non- concentric member extends radially from the concentric member at a predetermined angle relative to the longitudinal axis defined by the blade of the key.  
Re Claim 5. 
Liaw as modified by Almoznino discloses the cylinder lock of claim 2, wherein the barrel pin assembly (Figs. 21-23) comprises: a. an axially interrupted cylindrical housing (724,810) defining the longitudinal axis and having the proximal end and the open distal end, the axially interrupted cylindrical housing further defining the shelf (Figs. 21-23, shelf formed between bottom of 724 and top of 810) disposed distally to the opening in the axially interrupted cylindrical housing, wherein the proximal end of the axially interrupted cylindrical housing is sized and configured to be engaged in the primary engagement site (910) on the key; and b. a shuttle member (752,810,811), slidably coupled to the axially interrupted cylindrical housing, the shuttle member comprises:   i. a concentric member (752) having a distal end and a proximal end; and ii. a pair of non-concentric members (810,811) extending radially and proximally from the concentric member's proximal end, the pair of non-concentric members each having a distal end and a proximal end shaped, sized and configured to be engaged in the secondary (911) and a tertiary engagement sites on the key, wherein each of the pair of non-concentric members extends radially from the concentric member at a predetermined angle relative to the longitudinal axis defined by the blade of the key.  While Liaw fails to provide a tertiary engagement site on the key for the non-concentric members, embodiment of Fig. 19 discloses a concentric engagement site (512) and two non-concentric sites (510), one of which is considered a tertiary engagement site.
Re Claim 10.
Liaw as modified by Almoznino discloses the cylinder lock of claim 3, wherein the barrel bore further comprises an axial canal (731) extending radially from the barrel bore at the predetermined angle relative to the longitudinal axis defined by the blade of the key (9), the axial canal having radial cross section sized shaped and configured to accommodate the axial movement of the non-concentric member.  
While Liaw discloses the axial canal (731) accommodating the concentric member, it fails to teach accommodating the non-concentric member. However, it would have been obvious to one of ordinary skill in the art to configure the axial canal of Liaw to accommodate the axial movement of the non-concentric member, since rearranging parts of an invention only involves routine skill in the art.
Re Claim 12. 
Liaw as modified by Almoznino discloses a lock and key combination comprising: a. the cylinder lock of claim 3; and b. the key (9) comprising the generally elongate key blade, the key blade comprising a key combination surface that has a plurality of engagement sites (910,911,912), with:   i. the primary site (910) sized shaped and configured to engage the proximal end of the axially interrupted cylindrical housing; and ii. the non-coaxial secondary site (911; col. 7, lines 58-64) sized shaped and configured to engage the proximal end of the non-concentric member, wherein the non-coaxial secondary site is offset at a predetermined angle from the primary site relative to the longitudinal axis defined by the key blade.  
Re Claim 13.
Liaw as modified by Almoznino discloses a lock and key combination comprising: a. the cylinder lock of claim 4; and b. the key (9) comprising the generally elongate key blade, the key blade comprising the key combination surface that has a plurality of engagement sites (910,911,912), with: i. the primary site (910) sized shaped and configured to engage the proximal end of the axially interrupted cylindrical housing; ii. the coaxial engagement site (col. 7, lines 58-64), being coaxial with the primary site, wherein the coaxial engagement site is shaped sized and configured to engage the proximal end of the coaxial member; and iii. the non-coaxial secondary site (911) sized shaped and configured to engage the proximal end of the non-concentric member, wherein the secondary site is offset at a predetermined angle from the primary site relative to the longitudinal axis defined by the key blade.  
Re Claim 14.
Liaw as modified by Almoznino discloses a lock and key combination comprising: a. the cylinder lock of claim 5; and b. the key (9) comprising the generally elongate key blade, the key blade comprising a key combination surface that has a plurality of engagement sites (910,911,912), with: i. the primary site (910) sized shaped and configured to engage the proximal end of the axially interrupted cylindrical housing; and ii. the non-coaxial secondary site (911) sized shaped and configured to engage the proximal end of one of the non-concentric members; and iii. the non-coaxial tertiary site (as discussed above with respect to claim 5) sized shaped and configured to engage the proximal end of one of the non-concentric members not engaged by the secondary site, wherein the non-coaxial secondary and tertiary sites are offset at a predetermined angle from the primary site relative to the longitudinal axis defined by the key blade.  
While Liaw fails to provide a tertiary engagement site on the key for the non-concentric members, embodiment of Fig. 19 discloses a concentric engagement site (512) and two non-concentric sites (510), one of which is considered a tertiary engagement site. It would have been obvious to one of ordinary skill in the art to provide the Liaw key with a non-coaxial tertiary engagement site, as a mere duplication of parts which would provide additional key coding combinations.

Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw in view of Almoznino as applied to claims 2-5,10, 12-14 above, and further in view of AU 2003255210 A1 (hereinafter AU210).
Re Claim 6. 
Liaw as modified by Almoznino discloses the cylinder lock of claim 2, wherein the barrel pin assembly comprises: a. an axially interrupted cylindrical housing (724,810) defining the longitudinal axis and having the proximal end and the open distal end, the axially interrupted cylindrical housing further defining the shelf (bottom of 724, top of 810) disposed distally to an opening in the axially interrupted cylindrical housing, wherein the proximal end of the axially interrupted cylindrical housing is sized and configured to be engaged in the primary engagement site (910) on the key (9); and b. a shuttle member (752,811), slidably coupled to the axially interrupted cylindrical housing, the shuttle member comprises: i. a concentric member (752,742) having a distal end and a proximal end; and ii. a non-concentric member (811) coupled radially via extension, the non-concentric member having a distal end, wherein the non-concentric member extends radially from the concentric member at a predetermined angle relative to the longitudinal axis defined by the blade of the key and wherein the non-concentric member defines a coned cylinder with a proximal end shaped, sized and configured to be engaged in the secondary engagement site (911) on the key having an oval cross section with a major axis that is larger than the width of the extension, the major axis disposed at a predetermined angle to a longitudinal axis defined by the extension.  
Liaw fails to teach the italicized portions above.
However, AU210 discloses a cylinder lock (Abstract; Fig. 1) and teaches of a non-concentric member (lower part 37; Pg. 4, Lines 8-9; Fig. 3) coupled radially via extension (unnumbered part extending from the bottom right corner of upper part 36 to the top of lower part 37 as
shown in Fig. 3) and wherein the non-concentric member defines a coned cylinder (as shown in Figs. 3 and 4).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the non-concentric member of Liaw to be coupled by an extension and to define a coned cylinder in order to ensure the concentric part moves with the non-concentric part and
the engaging part of the non-concentric member does not get stopped by edges of the engagement site on key.
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to configure the key to have a particular engagement site, since a change in shape of an element involves only routine skill in the art.
Re Claim 15.
Liaw as modified by Almoznino and AU210 discloses a lock and key combination comprising:   a. the cylinder lock of claim 6; and b. the key (9) comprising the generally elongate key blade, the key blade comprising a key combination surface that has a plurality of engagement sites (910,911,912), with: i. the primary site (910) sized shaped and configured to engage the proximal end of the axially interrupted cylindrical housing; and ii. the non-coaxial secondary site (911) sized shaped and configured to engage the proximal end of the non-concentric member, wherein the non-coaxial secondary site is offset at a predetermined angle from the primary site relative to the longitudinal axis defined by the key blade wherein the secondary engagement site is a tilted groove cut at the predetermined angle from the primary site relative to the longitudinal axis defined by the key blade.  
Liaw fails to teach the italicized portion above. 
However, it would also have been obvious to one of ordinary skill in the art at the time the invention was made to configure the secondary engagement site to be a tilted groove cut at the predetermined angle, since a change in shape of an element involves only routine skill in
the art.

Claim(s) 8, 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw as applied to claims 1-5,10, 12-14 above, and further in view of Eizen 5,123,268 (hereinafter Eizen).
Re Claim 8. 
Liaw as modified by Almoznino discloses the cylinder lock of claim 1, but fails to teach wherein the nested column pin assembly comprises: a. an axially interrupted cylindrical housing defining a longitudinal axis and having a closed distal end and an open proximal end, the closed distal end defining a concentric aperture, wherein the axially interrupted cylindrical housing is sized and configured to accommodate a flanged upper piston and a cylindrical sleeve member; b. the flanged upper piston having a proximal flange with a flat proximal end and a flanged upper piston stem extending distally from the flange, the flanged upper piston stem sized and configured to extend distally beyond the aperture defined in the axially interrupted cylindrical housing of the nested column pin assembly; c. an upper spring sized to sheath the flanged upper piston stem disposed distally to the flange of the upper piston between the flange and the axially interrupted cylindrical housing, configured to bias the flanged upper piston away from the axially interrupted cylindrical housing; d. the cylindrical sleeve member disposed within the axially interrupted cylindrical housing, having an open distal end abutting the proximal end of the flange of the flanged upper piston, and an open proximal end, wherein the proximal end of the cylindrical sleeve further defines an internal rim, sized and configured to accommodate a portion of a nested column pin; e. the nested column pin, having a distal flange with a flat distal flange end, and a rod portion with a proximal end; and   f. a nested spring disposed between the distal flange end of the nested column pin and the flat proximal end of the flanged upper piston.  
Eizen discloses a cylinder lock (Abstract; Fig. 3B) and teaches a nested column pin assembly (as shown in Fig. 3C) comprises: a. an axially interrupted cylindrical housing (outer peripheral pin element 66; Fig. 3B) defining a longitudinal axis and having a closed distal end (lower end as shown in Fig. 3B) and an open proximal end (upper end as shown in Fig. 3B), the closed distal end defining a concentric aperture (unnumbered aperture through which extension 68 extends as shown in Fig. 3B), wherein the axially interrupted cylindrical housing is sized and configured to accommodate a flanged upper piston (extension 68 and lower part of intermediate peripheral pin element 64 as shown in Fig. 3B) and a cylindrical sleeve member (skirt of intermediate peripheral pin element 64 as shown in Fig. 3B; Col. 3, Lines 11-25); b. the flanged upper piston having a proximal flange (lower part of intermediate peripheral pin element 64 as shown in Fig. 3B) with a flat proximal end and a flanged upper piston stem (extension 68; Fig. 3B) extending distally from the flange, the flanged upper piston stem sized and configured to extend distally beyond the aperture defined in the axially interrupted cylindrical housing of the nested column pin assembly (Col. 3, Lines 11-25; Fig. 3B); c. an upper spring (70; Fig. 3B) sized to sheath the flanged upper piston stem disposed distally to the flange of the upper piston
between the flange and the axially interrupted cylindrical housing, configured to bias the flanged upper piston away from the axially interrupted cylindrical housing (Col. 3, Lines 11-25; Fig. 3B);

d. the cylindrical sleeve member disposed within the axially interrupted cylindrical housing, having an open distal end abutting the proximal end of the flange of the flanged upper piston, and an open proximal end, wherein the proximal end of the cylindrical sleeve further defines an internal rim, sized and configured to accommodate a portion of a nested column pin (62; Fig. 3B); and f. a nested spring (72; Fig. 3B) disposed between the distal flange end of the nested column pin and the flat proximal end of the flanged upper piston (Fig. 3B).
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the nested column pin assembly of Liaw to include a cylindrical sleeve, nested column pin and nested spring as taught by Eizen as an obvious matter of design choice in accommodating pin members.
It would further have been obvious to one of ordinary skill in the art at the time of the invention to configure the column pin assembly of Liaw to be a nested column pin assembly as taught by Eizen in order to provide the third pin with a separate mating column pin.
It would also have been obvious to one of ordinary skill in the art at the time the invention was made to configure the nested column pin to have a distal flange with a flat distal flange end, and a rod portion with a proximal end, since a change in shape of an element involves only routine skill in the art.
Re Claim 9. 
Liaw as modified by Almoznino and Eizen discloses the cylinder lock of claim 8, wherein the barrel pin assembly (Figs. 21-23) comprises: a. an axially interrupted cylindrical housing (724,810) defining a longitudinal axis and having a proximal end and an open distal end, the axially interrupted cylindrical housing further defining a shelf (bottom of 724, top of 810) disposed distally to an opening in the axially interrupted cylindrical housing, wherein the proximal end of the axially interrupted cylindrical housing is sized and configured to be engaged in a primary engagement site (910) on the key; and b. a shuttle member (742,752,811), slidably coupled to the axially interrupted cylindrical housing, the shuttle member comprises: i. a concentric member (752) having a distal end and a proximal end, the concentric member further defining an axial shaft (hollow 752) extending there through, the axial shaft sized and configured to accommodate a portion of a nested rod (742); ii. the nested rod, having a rod tail (top of 742)  with a flat tail distal end and a shaped head (lower end of 742) disposed longitudinally proximal to the rod tail, with a shaped head proximal end wherein the shaped end proximal end is shaped and configured to be engaged in the engagement site (912) on the key that is concentric with the primary engagement site (910); and iii. a non-concentric member (811) extending radially and proximally from the concentric member's proximal end, the non-concentric member having a distal end and a proximal end shaped, sized and configured to be engaged in the secondary engagement site (911) on the key, wherein the non-concentric member extends radially from the concentric member at a predetermined angle relative to a longitudinal axis defined by a blade of the key.  
Liaw fails to teach the italicized portion above.
However, it would have been obvious to one of ordinary skill in the art to shape the distal end of the nested rod as a flat tail, since a change in shape of an element involves only routine skill in the art.
Re Claim 17. 
Liaw as modified by Almoznino and Eizen discloses a lock and key combination (Figs. 21-23) comprising: a. the cylinder lock of claim 9; and b. the key (9) comprising the generally elongate key blade, the key blade comprising the key combination surface that has a plurality of engagement sites (910,911,912), with: i. the primary site (910) sized shaped and configured to engage the proximal end of the axially interrupted cylindrical housing (col. 7, lines 49-64); ii. the coaxial engagement site, being coaxial with the primary site, wherein the coaxial engagement site is shaped sized and configured to engage the proximal end of the coaxial member (col. 7, lines 49-64); and iii. the non-coaxial secondary site sized shaped and configured to engage the proximal end of the non-concentric member (col. 7, lines 49-64), wherein the secondary site is offset at a predetermined angle from the primary site relative to the longitudinal axis defined by the key blade, wherein the coaxial engagement site is shaped, sized and configured to engage the proximal end of the shaped head of the nested rod (col. 7, lines 49-64).  

Allowable Subject Matter
Claims 7, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The structure of the claimed shuttle member of claim 7 including the peg, sliding member, radial pathway, depression between two ridges, radial dowel configuration, basally extending conical surface and undulating channel on the key are not found nor suggested by the prior art of record. 
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675